Citation Nr: 1012953	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-26 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
specially adapted housing or special home adaptation grant.

2.  Entitlement to a certificate of eligibility for 
automobile and adaptive equipment or for adaptive automobile 
equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The Veteran had active service from July 1964 to July 1968.  
He was born in 1946.

This appeal is brought to the Board of Veterans' Appeals 
(the Board) from actions by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is in effect for cirrhosis of the liver 
with portal hypertension, ascites and varices, rated as 50 
percent disabling; posttraumatic stress disorder (PTSD) with 
dysthymic disorder, alcohol dependence and agoraphobia, 
rated as 30 percent disabling; peripheral neuropathy of the 
right lower extremity, rated at 30 percent; peripheral 
neuropathy of the left lower extremity, rated at 30 percent; 
diabetes mellitus, type II, rated at 20 percent; and 
bilateral cataracts and erectile dysfunction, each rated as 
0 percent disabling.  None of those individually assigned 
ratings is not part of the current appellate review.

The Veteran has been assigned a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) since February 2005; and special monthly 
compensation (SMC) on account of loss of use of a creative 
organ since October 2007.  The Board notes that since he was 
last rated, in December 2009, he apparently underwent a 
liver transplant for his service-connected disabilities, 
which does not appear to have yet been addressed by the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the Veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, 
having only light perception, plus the anatomical loss or 
loss of use of one lower extremity, or (3) the loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair, or (4) the 
loss or loss of use of one lower extremity together with the 
loss or loss of use of one upper extremity which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 in. or more.  Also considered as loss of use 
of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8521, complete paralysis also encompasses 
foot drop and slight droop of the first phalanges of all 
toes, an inability to dorsiflex the foot, loss of extension 
(dorsal flexion) of the proximal phalanges of the toes, loss 
of abduction of the foot, weakened adduction of the foot, 
and anesthesia covering the entire dorsum of the foot and 
toes.  The phrase "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches, or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d).

If entitlement to specially adapted housing is not 
established, the Veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands.  The 
assistance referred to in this section will not be available 
to any Veteran more than once. 38 C.F.R. § 3.809(a).  
Generally, loss of use of a hand or a foot will be held to 
exist when no effective function remains other than that 
which would be equally well served by an amputation stump at 
the site of election below elbow or knee with use of a 
suitable prosthetic appliance.  The determination will be 
made on the basis of the actual remaining function of the 
hand or foot, whether the acts of grasping, manipulation, 
etc., in the case of the hand, or of balance and propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63.  In addition, extremely unfavorable complete ankylosis 
of the knee, or complete ankylosis of 2 major joints of an 
extremity, or shortening of the lower extremity of 31/2 in. 
(8.9 cm.) or more, will be taken as loss of use of the hand 
or foot involved.  38 C.F.R. § 4.63(a).

The Veteran claims entitlement to specially adapted housing 
benefits.  A certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is warranted if the Veteran is entitled to 
compensation for permanent and total service-connected 
disability due to: (A) The loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; (B) Blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity; (C) 
The loss or loss of use of one lower extremity together with 
residuals of organic disease or injury or the loss or loss 
of use of one upper extremity that so affect the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair; or (D) 
The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.

The definition of the term "preclude locomotion" has been 
set out above.  38 C.F.R. § 3.809(d).

To warrant entitlement to automobile and adaptive equipment 
only under 38 U.S.C.A. § 3901(a), the evidence must 
demonstrate a service-connected disability resulting in the 
loss, or permanent loss of use, of at least one foot or a 
hand; or, permanent impairment of vision in both eyes, 
resulting in (1) vision of 20/200 or less in the better eye 
with corrective glasses, or, (2) vision of 20/200 or better, 
if there is a field defect in which the peripheral field has 
contracted to such an extent that the widest diameter of the 
visual field subtends an angular distance no greater than 
twenty degrees in the better eye.  38 C.F.R. § 3.808(a).

The law also provides that a Veteran may be entitled to only 
adaptive equipment if he has ankylosis of at least one knee 
or one hip due to service-connected disability.  38 U.S.C.A. 
§ 3902(b)(2); 38 C.F.R. § 3.808(b)(1)(iv); see 38 C.F.R. 
§ 3.350(b).

Although the Veteran has service connection for his 
bilateral cataracts, this grant was recently accomplished, 
and visual impairment, per se, has not been factored into 
the consideration for the herein concerned benefits.

The primary focus of both of the issues herein considered 
relates to the Veteran's immobility.  There is no question 
but that he had significant impairment in that area based on 
his service-connected disabilities.  Nonetheless, it appears 
that there are non-service-connected problems impacting his 
mobility as well.  And there may well be impact upon either 
by other service-connected disabilities as well including 
his vision and now most recently, his transplantation.

Specifically, according to a VA physician who has been his 
ongoing care-giver for some time, and from whom the Board 
has several fairly recent statements, the Veteran has 
significant impairment due to arthritis of both his knees 
and hips.  This is in addition to his bilateral peripheral 
neuropathy in both lower extremities.  He is said to require 
the use of a scooter and has a ramp and an assist chair for 
use at home, and has also required some modifications within 
the bathroom for his use.  The physician has reported that a 
rheumatologist has opined that he essentially has loss of 
use of his lower extremitates and needs multiple assistive 
devices for daily activities.  The physician has reported 
that the Veteran requires a new vehicle or modification on 
his current vehicle, a Ford Explorer, so that he can drive 
it.  It was also reported that it had been recommended by 
orthopedists that he undergo total knee replacements, but 
that this could not take place immediately.

VA outpatient records show that there are numerous 
recommendations for adaptive equipment and assistive devices 
for instability entering his bathtub, a ramp for entering 
the home, etc.  However, it is unclear whether these are 
required for arthritis or for peripheral neuropathy 
problems, or a combination of both.  Clinical records also 
confirm periodic falls, but the reasons for these are not 
determinable.

Other statements are of record from a nurse who provides him 
regular care, as to his need for adaptive equipment on his 
vehicle and home.

In short, the Veteran has never been clinically evaluated 
solely to determine his eligibility for either of the 
benefits considered herein.  Both the ongoing VA nurse and 
the physician have opined that he should be entitled to 
both.  And finally, it appears that his overall disability 
picture, including several integral service-connected 
components, has changed significantly since he was last 
clinically evaluated.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should attempt to obtain from 
the pertinent VA facilities the complete 
VA clinical records and documentation 
relating to already-accomplished adaptive 
changes (by VA or otherwise) to his home 
including a ramp in the yard, etc.

3.  The RO should obtain the Veteran's VA 
Vocational Rehabilitation folder, if any, 
and associate it with the claims files.

4.  The RO should also arrange for the 
Veteran to undergo a VA examination to 
determine the nature and etiology of the 
Veteran's motility inside and outside his 
home, and in his vehicle, as it may affect 
the requirements cited above for the 
claimed benefits.  

a.  Any examiner is requested to review 
all medical records contained in the 
claims files and provide a specific 
opinion as to whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that the 
Veteran has the necessity for regular 
and constant use of a wheelchair, 
braces, crutches, or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible, or whether it is unlikely 
(i.e., less than a 50-50 degree of 
probability) that he has such a degree 
of need.

b.  A discussion should be provided as 
to how he fits within the other 
criteria cited above for these very 
specific benefits to which he seeks 
entitlement.

c.  A clear rationale for all opinions 
would be helpful, and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  If any 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain 
why.  Distinctions should be made as to 
those disabilities which are and which 
are not service-connected, and any 
which may adversely affect each other.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2009).

